





EXHIBIT 10.2


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 5, 2019,
by and between ATHERSYS, INC., a Delaware corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (together with
its permitted assigns, the “Buyer”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Common Stock Purchase Agreement by and between the parties hereto, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”).


WHEREAS:


A.    Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has agreed to issue to the Buyer, and the Buyer has agreed to
purchase, up to One Hundred Million Dollars ($100,000,000) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), pursuant to
Section 1 of the Purchase Agreement (such shares, the “Purchase Shares”), and
(ii) the Company has agreed to issue to the Buyer such number of shares of
Common Stock as is required pursuant to Section 4(e) of the Purchase Agreement
(the “Commitment Shares”); and


B.    To induce the Buyer to enter into the Purchase Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:


1.    DEFINITIONS.


As used in this Agreement, the following terms shall have the following
meanings:


a.    “Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.


b.    “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
registration statement(s) by the U.S. Securities and Exchange Commission (the
“SEC”).
    
c.    “Registrable Securities” means (i) all of the Commitment Shares and (ii)
such number of Purchase Shares as reasonably determined by the Company, which
may from time to time be, issued or issuable to the Buyer upon purchases of the
Available Amount under the Purchase Agreement, and any shares of capital stock
issued or issuable with respect to the Purchase Shares, the Commitment Shares or
the Purchase Agreement as a result of any stock split, stock dividend,
recapitalization, exchange or similar event, without regard to any limitation on
purchases under the Purchase Agreement.


d.    “Registration Statement” means a registration statement of the Company
covering only the sale of the Registrable Securities.







--------------------------------------------------------------------------------







2.    REGISTRATION.


a.    Mandatory Registration. The Company shall within Twenty (20) Business Days
from the date hereof file with the SEC the Registration Statement. The
Registration Statement shall register only the Registrable Securities and no
other securities of the Company. The Buyer and its counsel shall have a
reasonable opportunity to review and comment upon such Registration Statement or
any amendment to such Registration Statement and any related prospectus prior to
its filing with the SEC. The Buyer shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use its
reasonable best efforts to have the Registration Statement or any amendment
declared effective by the SEC as soon as reasonably practicable. Subject to
Section 3(e), the Company shall use reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the 1933
Act and available for sales of all of the Registrable Securities at all times
until the earlier of (i) the date as of which the Buyer may sell all of the
Registrable Securities without restriction pursuant to Rule 144 promulgated
under the 1933 Act (or successor thereto) or (ii) the date on which the Buyer
shall have sold all the Registrable Securities and no Available Amount remains
under the Purchase Agreement (the “Registration Period”). The Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


b.    Rule 424 Prospectus. The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the 1933 Act, a prospectus and prospectus supplements, if
any, to be used in connection with sales of the Registrable Securities under the
Registration Statement. The Buyer and its counsel shall have one (1) Business
Day to review and comment upon such prospectus prior to its filing with the SEC.
The Buyer shall use its reasonable best efforts to comment upon such prospectus
within one (1) Business Day from the date the Buyer receives the final version
of such prospectus.


c.    Sufficient Number of Shares Registered. In the event the number of shares
available under the Registration Statement is insufficient to cover the
Registrable Securities, the Company shall, to the extent necessary and
permissible, amend the Registration Statement or file a new registration
statement (a “New Registration Statement”), so as to cover all such Registrable
Securities as soon as practicable, but in any event not later than ten (10)
Business Days after the necessity therefor arises. The Company shall use its
reasonable best efforts to have such amendment and/or New Registration Statement
become effective as soon as reasonably practicable following the filing thereof.


3.    RELATED OBLIGATIONS.


With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2(a) and (c), including on
any New Registration Statement, the Company shall use its reasonable best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:


a.    The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and the
prospectus used in connection with such Registration Statement, as may be
necessary to keep the Registration Statement or any New Registration Statement
effective at all times during the Registration Period, subject to Section 3(e)
hereof and, during such period, comply with the provisions of the 1933 Act with
respect to the disposition of all Registrable Securities of the Company covered
by the Registration Statement or any New Registration Statement until such time
as all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in such Registration Statement. Should the Company file a post-effective
amendment to the Registration Statement or a New Registration Statement, the
Company will use its reasonable best efforts to have such filing declared
effective by the SEC within thirty (30) consecutive Business Days as of the date
of filing, which such period shall be extended for an additional thirty (30)
Business Days if the Company receives a comment letter from the SEC in
connection therewith.







--------------------------------------------------------------------------------







b.    The Company shall submit to the Buyer for review and comment any
disclosure in the Registration Statement, any New Registration Statement and all
amendments and supplements thereto (other than prospectus supplements that
consist only of a copy of a filed Form 10‑Q or a Current Report on Form 8-K or
any amendment as a result of the Company’s filing of a document that is
incorporated by reference into the Registration Statement or New Registration
Statement) containing information provided by the Buyer for inclusion in such
document and any descriptions or disclosure regarding the Buyer, the Purchase
Agreement, including the transaction contemplated thereby, or this Agreement at
least two (2) Business Days prior to their filing with the SEC, and not file any
document in a form to which Buyer reasonably and timely objects. Upon request of
the Buyer, the Company shall provide to the Buyer all disclosure in the
Registration Statement or any New Registration Statement and all amendments and
supplements thereto (other than prospectus supplements that consist only of a
copy of a filed Form 10‑Q or Current Report on Form 8-K or any amendment as a
result of the Company’s filing of a document that is incorporated by reference
into the Registration Statement or New Registration Statement) at least one (1)
Business Day prior to their filing with the SEC, and not file any document in a
form to which Buyer reasonably and timely objects. The Buyer shall use its
reasonable best efforts to comment upon the Registration Statement or any New
Registration Statement and any amendments or supplements thereto within one (1)
Business Day from the date the Buyer receives the final version thereof. The
Company shall furnish to the Buyer, without charge, any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
the Registration Statement or any New Registration Statement.


c.    Upon request of the Buyer, the Company shall furnish to the Buyer, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
the Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of a Registration Statement, a copy of
the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Buyer may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as the Buyer may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by the Buyer.


d.    The Company shall use reasonable best efforts to (i) register and qualify,
unless an exemption from registration and qualification is available, the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyer reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Buyer who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.


e.    As promptly as reasonably practicable after becoming aware of such event
or facts, the Company shall notify the Buyer in writing if the Company has
determined that the prospectus included in any Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and promptly prepare a prospectus supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, upon
the Buyer’s request, deliver a copy of such prospectus supplement or amendment
to the Buyer. In providing this notice to the Buyer, the Company shall not
include any other information about the facts underlying the Company’s
determination and shall not in any way communicate any material nonpublic
information about the Company or the Common Stock to the Buyer. The Company
shall also promptly notify the Buyer in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such





--------------------------------------------------------------------------------







effectiveness shall be delivered to the Buyer by facsimile or e-mail on the same
day of such effectiveness), (ii) of any request by the SEC for amendments or
supplements to any Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.


f.    The Company shall use its reasonable best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of any Registration
Statement, or the suspension of the qualification of any Registrable Securities
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest practical time
and to notify the Buyer of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.


g.    The Company shall (i) cause all the Registrable Securities to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities if the Principal
Market (as such term is defined in the Purchase Agreement) is an automated
quotation system. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.


h.    The Company shall cooperate with the Buyer to facilitate the timely
preparation and delivery of certificates or book-entry forms (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to any Registration Statement and enable such certificates or
book-entry forms to be in such denominations or amounts as the Buyer may
reasonably request and registered in such names as the Buyer may request.


i.    The Company shall at all times provide a transfer agent and registrar with
respect to its Common Stock.


j.    If reasonably requested by the Buyer, the Company shall (i) promptly
incorporate in a prospectus supplement or post-effective amendment to the
Registration Statement such information as the Buyer believes should be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being sold, the purchase price being paid therefor and
any other terms of the offering of the Registrable Securities; (ii) make all
required filings of such prospectus supplement or post-effective amendment
promptly after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement (including by means of any document
incorporated therein by reference).


k.    The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities in the United States
as may be necessary to consummate the disposition of such Registrable
Securities.


l.    Within one (1) Business Day after any Registration Statement is ordered
effective by the SEC, the Company shall deliver to the Transfer Agent for such
Registrable Securities (with copies to the Buyer) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A. Thereafter, if reasonably requested by the Buyer
at any time, the Company shall deliver to the Buyer a written confirmation of
whether or not the effectiveness of such Registration Statement has lapsed at
any time for any reason (including, without limitation, the issuance of a stop
order) and whether or not the Registration Statement is currently effective and
available to the Buyer for sale of all of the Registrable Securities.


m.    The Company agrees to take all other reasonable actions as necessary and
reasonably requested by the Buyer to expedite and facilitate disposition by the
Buyer of Registrable Securities pursuant to any Registration Statement.







--------------------------------------------------------------------------------







4.    OBLIGATIONS OF THE BUYER.


a.    The Buyer has furnished to the Company in Exhibit B hereto such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. The Company shall notify the Buyer in writing of any other
information the Company reasonably requires from the Buyer in connection with
any Registration Statement hereunder. The Buyer will as promptly as practicable
notify the Company of any material change in the information set forth in
Exhibit B, other than changes in its ownership of the Common Stock.


b.    The Buyer agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any amendments and
supplements to any Registration Statement hereunder.


c.    The Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
3(f) or any notice of the kind described in the first sentence of 3(e), the
Buyer will immediately discontinue disposition of Registrable Securities
pursuant to any registration statement(s) covering such Registrable Securities
until the Buyer’s receipt (which may be accomplished through electronic
delivery) of the copies of the filed supplemented or amended prospectus
contemplated by Section 3(f) or the first sentence of 3(e). In addition, upon
receipt of any notice from the Company of the kind described in the first
sentence of Section 3(e), the Buyer will immediately discontinue purchases or
sales of any securities of the Company unless such purchases or sales are in
compliance with applicable U.S. securities laws. Notwithstanding anything to the
contrary, the Company shall cause its Transfer Agent to deliver as promptly as
practicable shares of Common Stock without any restrictive legend in accordance
with the terms of the Purchase Agreement in connection with any sale of
Registrable Securities with respect to which the Buyer has received a Purchase
Notice or VWAP Purchase Notice (both as defined in the Purchase Agreement) prior
to the Buyer’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(f) or the first sentence of 3(e) and
for which the Buyer has not yet settled.


5.    EXPENSES OF REGISTRATION.


All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for the Buyer, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.


6.    INDEMNIFICATION.


a.    To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Buyer, each Person, if any, who controls
the Buyer, the members, the directors, officers, partners, employees, agents,
representatives of the Buyer and each Person, if any, who controls the Buyer
within the meaning of the 1933 Act or the Securities Exchange Act of 1934, as
amended (the “1934 Act”) (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses,
(collectively, “Claims”) reasonably incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency or body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Registration Statement, any New Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or





--------------------------------------------------------------------------------







alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any New Registration
Statement (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse each Indemnified Person
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (A) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement, any New Registration Statement or any such amendment
thereof or supplement thereto, if such prospectus was timely made available by
the Company; (B) with respect to any superseded prospectus, shall not inure to
the benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any other Indemnified Person) if the untrue statement or omission of
material fact contained in the superseded prospectus was corrected in the
revised prospectus, as then amended or supplemented, if such revised prospectus
was timely made available by the Company pursuant to Section 3(c) or Section
3(e), and the Buyer was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation; (C) shall not be
available to the extent such Claim is based on a failure of the Buyer to
deliver, or to cause to be delivered, the prospectus made available by the
Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Buyer pursuant to Section 9.


b.    In connection with the Registration Statement or any New Registration
Statement, the Buyer agrees to indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement or
any New Registration Statement, each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act (collectively and together
with an Indemnified Person, an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information about the Buyer set forth on Exhibit B attached hereto or
updated from time to time in writing by the Buyer and furnished to the Company
by the Buyer expressly for use in the Registration Statement or any New
Registration Statement or from the failure of the Buyer to deliver or to cause
to be delivered the prospectus made available by the Company, if such prospectus
was timely made available by the Company pursuant to Section 3(c) or Section
3(e); and, subject to Section 6(d), the Buyer will reimburse any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Buyer, which consent shall not be unreasonably withheld; provided, further,
however, that the Buyer shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
the Buyer as a result of the sale of Registrable Securities pursuant to such
registration statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Buyer
pursuant to Section 9.


c.    Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so





--------------------------------------------------------------------------------







desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party, as the
case may be, and upon such notice, the indemnifying party shall not be liable to
the Indemnified Person or Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Person or Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Person or Indemnified Party shall have the right to retain its own counsel with
the fees and expenses to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.


d.    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. Any
person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment to the
person making it.


e.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.    CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.


8.    REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.


With a view to making available to the Buyer the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Buyer to sell securities of the Company to
the public without registration (“Rule 144”), the Company agrees, at the
Company’s sole expense, to:


a.    make and keep public information available, as those terms are understood
and defined in Rule 144;







--------------------------------------------------------------------------------







b.    file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required to satisfy the current public information
requirements of Rule 144; and


c.    furnish to the Buyer so long as the Buyer owns Registrable Securities, as
promptly as practicable at Buyer’s request, (i) a written statement by the
Company that it has complied in all material respects with the requirements of
Rule 144(c)(1)(i) and (ii), and (ii) such other information, if any, as may be
reasonably requested to permit the Buyer to sell such securities pursuant to
Rule 144 without registration.


d.    take such additional action as is requested by the Buyer to enable the
Buyer to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be
reasonably requested from time to time by the Buyer and otherwise fully
cooperate with the Buyer and the Buyer’s broker to effect such sale of
securities pursuant to Rule 144.


The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Buyer shall, whether or not
it is pursuing any remedies at law, be entitled to equitable relief in the form
of a preliminary or permanent injunctions, without having to post any bond or
other security, upon any breach or threatened breach of any such terms or
provisions.


9.    ASSIGNMENT OF REGISTRATION RIGHTS.


The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer. The Buyer may not
assign its rights under this Agreement without the prior written consent of the
Company.


10.    AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Buyer.


11.    MISCELLANEOUS.


a.    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:


If to the Company:


Athersys, Inc.
3201 Carnegie Avenue
Cleveland, Ohio 44115-2634
Telephone:    216-431-9900
Facsimile:    216-432-2461
Attention:     Laura K. Campbell
Senior Vice President of Finance
Email:        lcampbell@athersys.com







--------------------------------------------------------------------------------







With a copy (which shall not constitute notice) to:


Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone:     216-586-7103
Facsimile:    216-579-0212
Attention:    Michael J. Solecki
Email:        mjsolecki@jonesday.com


If to the Buyer:


Aspire Capital Fund, LLC
155 North Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone:    312-658-0400
Facsimile:    312-658-4005
Attention:    Steven G. Martin
Email:        smartin@aspirecapital.com


With a copy (which shall not constitute notice) to:


Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW, Suite 6000
Washington, DC 20006
Telephone:    202-778-1611
Facsimile:    202-887-0763
Attention:    Martin P. Dunn, Esq.
Email:        mdunn@mofo.com


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or (D)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively. Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.


b.    No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


c.    The corporate laws of the State of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient





--------------------------------------------------------------------------------







forum or that the venue of such suit, action or proceeding is improper. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


d.    This Agreement, the Purchase Agreement and the other Transaction Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the Purchase Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the subject matter hereof and thereof.


e.    Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.


f.    The headings in this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.


g.    This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile or pdf (or other electronic reproduction
of a) signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction of a)
signature.


h.    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


i.    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.


j.    This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.


* * * * *





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.






THE COMPANY:


ATHERSYS, INC.




By: /s/ Gil Van Bokkelen
Name: Gil Van Bokkelen
Title: Chairman and Chief Executive Officer




BUYER:


ASPIRE CAPITAL FUND, LLC
BY: ASPIRE CAPITAL PARTNERS, LLC
BY: SGM HOLDINGS CORP.


By: /s/ Steven G. Martin
Name: Steven G. Martin
Title: President









--------------------------------------------------------------------------------







EXHIBIT A
    
FORM OF NOTICE OF EFFECTIVENESSOF REGISTRATION STATEMENT


[Date]


Computershare Investor Services
250 Royall Street
Canton, MA 02021
Attention: Sharon Boughter
    
Re: ATHERSYS, INC.


Ladies and Gentlemen:


We refer to that certain Common Stock Purchase Agreement, dated as of November
5, 2019 (the “Purchase Agreement”), entered into by and between ATHERSYS, INC.,
a Delaware corporation (the “Company”) and ASPIRE CAPITAL FUND, LLC (the
“Buyer”) pursuant to which the Company has agreed to issue to the Buyer shares
of the Company’s Common Stock, par value $0.001 per share (the “Common Stock”),
in an amount up to One Hundred Million Dollars ($100,000,000), in accordance
with the terms of the Purchase Agreement. In connection with the transactions
contemplated by the Purchase Agreement, the Company has registered with the U.S.
Securities and Exchange Commission (the “SEC”) the sale by the Buyer of the
following shares of Common Stock:


(1) up to 30,650,000 shares of Common Stock with an aggregate value of up to
$100,000,000 to be issued upon purchase from the Company by the Buyer from time
to time (the “Purchase Shares”); and


(2) 350,000 shares of Common Stock which have been issued to the Buyer as a
commitment fee (the “Commitment Shares”).


In connection with the transactions contemplated by the Purchase Agreement, the
Company has filed a registration statement on Form S-3 (File No. 333-_________)
(the “Registration Statement”) with the SEC relating to the sale by the Buyer of
the Purchase Shares and the Commitment Shares. Accordingly, we advise you that
(i) the SEC has entered an order declaring the Registration Statement effective
under the Securities Act of 1933 Act (the “1933 Act”) at ___ [A./P.]M. on
__________, 2019, (ii) we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and (iii) the Purchase Shares and the Commitment Shares
are available for sale under the 1933 Act pursuant to the Registration
Statement. Accordingly, and in reliance on certain covenants made by the Buyer
regarding the manner of sale of the Shares, certificates or book-entry forms
representing the Shares may be issued without any restrictive legend.


Very truly yours,




By:____________________
 
CC:    Aspire Capital Fund, LLC







--------------------------------------------------------------------------------







EXHIBIT B


Information About The Buyer Furnished To The Company By The Buyer
Expressly For Use In Connection With The Registration Statement and Prospectus


Aspire Capital Partners LLC (“Aspire Partners”) is the Managing Member of Aspire
Capital Fund, LLC (“Aspire Fund”). SGM Holdings Corp (“SGM”) is the Managing
Member of Aspire Partners. Mr. Steven G. Martin (“Mr. Martin”) is the president
and sole shareholder of SGM, as well as a principal of Aspire Partners. Mr. Erik
J. Brown (“Mr. Brown”) is the president and sole shareholder of Red Cedar
Capital Corp (“Red Cedar”), which is a principal of Aspire Partners. Mr.
Christos Komissopoulos (“Mr. Komissopoulos”) is president and sole shareholder
of Chrisko Investors Inc. (“Chrisko”), which is a principal of Aspire Partners.
Mr. William F. Blank, III (“Mr. Blank”) is president and sole shareholder of WML
Ventures Corp. (“WML Ventures”), which is a principal of Aspire Partners. Each
of Aspire Partners, SGM, Red Cedar, Chrisko, WML Ventures, Mr. Martin, Mr.
Brown, Mr. Komissopoulos and Mr. Blank may be deemed to be a beneficial owner of
common stock held by Aspire Fund. Each of Aspire Partners, SGM, Red Cedar,
Chrisko, WML Ventures, Mr. Martin, Mr. Brown, Mr. Komissopoulos and Mr. Blank
disclaims beneficial ownership of the common stock held by Aspire Fund.


PLAN OF DISTRIBUTION
The common stock may be sold or distributed from time to time by the selling
stockholder directly to one or more purchasers or through brokers, dealers, or
underwriters who may act solely as agents at market prices prevailing at the
time of sale, at prices related to the prevailing market prices, at negotiated
prices, or at fixed prices, which may be changed. The sale of the common stock
offered by this prospectus may be effected in one or more of the following
methods:
•
ordinary brokers’ transactions;

•
transactions involving cross or block trades;

•
through brokers, dealers, or underwriters who may act solely as agents;

•
“at the market” into an existing market for the common stock;

•
in other ways not involving market makers or established business markets,
including     direct sales to purchasers or sales effected through agents;

•
in privately negotiated transactions; or

•
any combination of the foregoing.

In order to comply with the securities laws of certain states, if applicable,
the shares may be sold only through registered or licensed brokers or dealers.
In addition, in certain states, the shares may not be sold unless they have been
registered or qualified for sale in the state or an exemption from the
registration or qualification requirement is available and complied with.
The selling stockholder may transfer the shares of common stock by other means
not described in this prospectus.
Brokers, dealers, underwriters, or agents participating in the distribution of
the shares as agents may receive compensation in the form of commissions,
discounts, or concessions from the selling stockholder and/or purchasers of the
common stock for whom the broker-dealers may act as agent. Aspire Capital has
informed us that each such broker-dealer will receive commissions from Aspire
Capital which will not exceed customary brokerage commissions.


The selling stockholder and its affiliates have agreed not to engage in any
direct or indirect short selling or hedging of our common stock during the term
of the Purchase Agreement.


The selling stockholder is an “underwriter” within the meaning of the Securities
Act.







--------------------------------------------------------------------------------







We have advised the selling stockholder that while it is engaged in a
distribution of the shares included in this prospectus, it is required to comply
with Regulation M promulgated under the Securities Exchange Act of 1934, as
amended. With certain exceptions, Regulation M precludes the selling
stockholder, any affiliated purchasers, and any broker-dealer or other person
who participates in the distribution from bidding for or purchasing, or
attempting to induce any person to bid for or purchase, any security which is
the subject of the distribution until the entire distribution is complete.
Regulation M also prohibits any bids or purchases made in order to stabilize the
price of a security in connection with the distribution of that security. All of
the foregoing may affect the marketability of the shares offered by this
prospectus.


We may suspend the sale of shares by the selling stockholder pursuant to this
prospectus for certain periods of time for certain reasons, including if the
prospectus is required to be supplemented or amended to include additional
material information.


This offering as it relates to Aspire Capital will terminate on the date that
all shares offered by this prospectus have been sold by Aspire Capital.





















